Title: To George Washington from Lewis Nicola, 29 August 1782
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Fishkill 29th Augt 1782
                  
                  I am sorry to be under the necessity of troubling your Excellency with an account of Mr Sand’s extraordinary conduct.
                  Last sunday was a week I met Mr Sands, who told me he was so well recovered as to be able to attend to business, I wrote the same day to Mr Benson requesting a meeting of the referees and on thursday afternoon recd an answer acquainting me that Mr Smith & he had fixed on monday morning for a meeting & desired I would send notice thereof to Judge Hoburt at Sharon, which I accordingly did & on friday morning called on Mr Sands and gave him notice of the intended meeting, he told me he wished the matter would come on as he would be obliged to go to Philadelphia the first of next month.  I also sent notice to Genl Heath that the evidences might attend.
                  On monday morning all the referees and several officers from the army attended, when Mr Smith came he told us he had seen Mr Sands’s brother who acquainted him that Mr Sands had recd a letter, the evening before, which obliged him to go to Kings ferry & possibly from thence to Morristown, I thought it very extraordinary that Mr Sands did not give me the least notice of this tho he rode two or three times by my quarters that morning.
                  As Mr Sands did not return on monday evening I went to the Point the next morning on account of part of the regiment removing there that day, & to see what accomodations I could procure there for my family, the referees having agreed not to wait any longer.
                  I should have yesterday had the honour of giving you this information but was so employed in getting off the baggage, which could not go before for want of teams, & procuring provisions for the men, without which they were obliged to march on tuesday there being none in store, with some letters I was obliged to write by post, it was not in power; but flatter myself you will have the goodness to excuse this delay & do me the justice to believe me with unfeigned respect Your Excellencies Most obedient Servant
                  
                     Lewis Nicola Col. Inv.
                  
               